aDETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



2.	Claim 1 is rejected under 35 U.S.C. 103 as being obvious over Kitabayashi et al (US 2009/0235866 A1) in view of AAPA (Applicant Admitted Prior Art) 

Regarding claim 1: Kataigi teaches in Fig. 1-3 about a Johnsen-Rahbek electrostatic-chuck heater comprising:
a disc-shaped (Fig. 1) ceramic base 1 having on one side a wafer- mounting surface on which the wafer 10 (Fig. 3) is to be mounted, the disc-shaped ceramic base including an electrostatic electrode 7 and a heating resistor (col. 11, line 1);
a hollow shaft (having gas supply opening 5, AAPA also teaches in Fig. 10-11) attached to a side of the disc-shaped ceramic base that is opposite to the one side having the wafer-mounting surface (As shown);
a protruding ring 3 (Fig. 2-3) provided on the wafer-mounting surface and having an outside diameter smaller than a diameter of the wafer (as shown in Fig. 3. Wafer 50 has greater diameter than ring 3); and
a through-hole 5 extending in a peripheral wall of the hollow shaft from a lower end through to an opening formed in an area of the wafer-mounting surface that is on an inner side with respect to the protruding ring, the through-hole allowing gas to be supplied from the lower end of the hollow shaft into a below-wafer space enclosed by the wafer-mounting surface, the protruding ring, and the wafer mounted on the wafer- mounting surface (as shown in Fig. 3, col.4, lines 9-11).

Kataigi does not explicitly talk about the electrostatic heater is a Johnsen-Rahbek electrostatic-chuck heater.

However the limitation is in the preamble which does not have patentable weight as it does not describes in the body how it is critical. AAPA teaches in [0004] about using a Johnsen-Rahbek electrostatic heater in a similar application of forming film on a wafer.

It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).


3. Claim 1-2, 5-6, 8 are rejected under 35 U.S.C. 103 as being obvious over Nakamura et al (US 2006/0209490 A1) in view of Kataigi et al (US 2009/0235866 A1), Kitabayashi et al (US 2009/0235866 A1) and Lubomirsky et al. (US PGPUB 2013/0284374 A1) and Cleary et al. (US Patent 6,063,202)

Regarding claim 1:  Nakamura teaches about a Johnsen-Rahbek electrostatic-chuck heater [0076] to be used in a process of forming a conductive film on a wafer, the electrostatic-chuck heater comprising:
a disc-shaped ceramic base 2 having on one side a wafer- mounting surface 3 on which the wafer W is to be mounted, the ceramic base including an electrostatic electrode 6 and a heating resistor 22;
a hollow shaft attached to a side of the ceramic base that is opposite the side having the wafer-mounting surface;
a protruding ring 3a provided on the wafer-mounting surface and having an outside diameter smaller than a diameter of the wafer; and
a through-hole extending in a peripheral wall of the hollow shaft from a lower end through to an area of the wafer-mounting surface that is on an inner side with respect to the protruding ring, the through-hole allowing gas to be supplied from the lower end of the hollow shaft into a below-wafer space enclosed by the wafer-mounting surface, the protruding ring, and the wafer mounted on the wafer mounting surface.

Nakamura does not explicitly talk about a hollow shaft attached to a side of the ceramic base that is opposite the side having the wafer-mounting surface;
a protruding ring 3a provided on the wafer-mounting surface and having an outside diameter smaller than a diameter of the wafer; and
a through-hole 5 extending in a peripheral wall of the hollow shaft from a lower end through to an area of the wafer-mounting surface that is on an inner side with respect to the protruding ring, the through-hole allowing gas to be supplied from the lower end of the hollow shaft into a below-wafer space enclosed by the wafer-mounting surface, the protruding ring, and the wafer mounted on the wafer mounting surface.

Kataigi teaches in paragraphs [0047] and [0048], [0050], and [0090], and fig. 2) discloses an
invention in which a purge gas is supplied from a purge-gas supply source to a purge groove 20 through each of a through-hole 38, a through-hole 32, a branched groove 31, a groove 30, and a purge hole 24 via a shaft 36 mounted to a second base body 14 and the through-hole 38 from the
other end of the shaft. Lubomirsky (in particular, paragraphs [0025] to [0027], and fig. 2) discloses an invention in which a shaft 124 is joined to a substrate support plate 122, and one or more channels 174, which are formed through a sidewall 170, form a passage from a cooling fluid source 182 to the rear side of a substrate 112, the passage supporting a cooling fluid (for example, helium). 

Kitabayashi  teaches a through-hole 5 extending in a peripheral wall of the hollow shaft from a lower end through to an opening formed in an area of the wafer-mounting surface that is on an inner side with respect to the protruding ring, the through-hole allowing gas to be supplied from the lower end of the hollow shaft into a below-wafer space enclosed by the wafer-mounting surface, the protruding ring, and the wafer mounted on the wafer- mounting surface (as shown in Fig. 3, col.4, lines 9-11).

In this manner, the provision of a through-hole, which is provided so as to penetrate from the bottom end of the peripheral wall of a hollow shaft to the inner side of a protruding ring of a wafer placement surface, and which is capable of supplying a gas from the
bottom end of the hollow shaft to a space underneath a wafer, said space being surrounded by the wafer placement surface, the protruding ring, and the wafer placed on the wafer placement surface, is a well-known feature. 
A person skilled in the art could have easily conceived of making the invention as in claim 1 of the present application by using the well-known technique disclosed in Kataigi , Kitabayashi and Lubomirsky in the electrostatic chuck heater disclosed in Nakamura.

Cleary (in particular, column 4, lines 10-14, and fig. 4) discloses an invention having a configuration in which the edge of a wafer 150 extends beyond a wafer seal 240. In this manner, the use of a protruding ring that is provided in a wafer placement surface, and that has an external shape that is smaller than the diameter of the wafer is a design matter that a person skilled in the art could address as appropriate.

Therefore, a person skilled in the art could have easily conceived of the invention as in claim 1 based on the inventions disclosed in Nakamura in view of Kataigim, Lubomirsky and  Cleary.

Regarding claim 2: Kataigi teaches in Fig. 6-7 wherein the wafer-mounting surface has a plurality of embossed parts 22c provided in the area on the inner side with respect to the protruding ring and that are to come into contact with the wafer.

Regarding claim 5: Kataigi in view of Nakmura does not explicitly talk about wherein a force with which the gas supplied into the below-wafer space pushes up the wafer is smaller than a sum of a wafer-chucking force generated by energizing the electrostatic electrode and a force with which atmosphere above the wafer pushes down the wafer.

However it would have been obvious to one of ordinary skill in the art, at the time of applicant’s invention  to realize that it would be an underlying condition to hold the wafer on the chuck during film formation process to function normally.

Regarding claim 6: Kitabayashi teaches wherein the electrostatic electrode is also used as a plasma electrode. (for clarification, paragraph [0012], and fig. 1 to 6) discloses an invention in which an electrode 7, which is formed on one surface of a dielectric body of an electrostatic chuck 1, is used in a plasma process. The use of an electrostatic electrode as a plasma
electrode in this manner is a well-known feature).


In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 8: Nakamura teaches in [0040], [0117] and table 1 wherein the protruding ring has a surface roughness Ra of 1 µm or greater (arithmetic average roughness of the annular protrusion is 1.110 µm).

Response to Arguments
4.	Applicant's arguments with respect to claim 1 have been considered but are moot in view of the new ground(s) of rejection

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUZZAMAN whose telephone number is (571)270-1839.  The examiner can normally be reached on Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-2839.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mohammed Shamsuzzaman/Primary Examiner, Art Unit 2897